Exhibit 10.15.10

 

TENTH Amendment

to

AMENDED AND RESTATED Loan and security agreement

 

This Tenth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 3rd day of March, 2020 by and between SILICON
VALLEY BANK (“Bank”) and ASPEN AEROGELS, INC., a Delaware corporation
(“Borrower”) whose address is 30 Forbes Road, Building B, Northborough,
Massachusetts 01532.

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 3, 2014, as amended by that certain
Consent and First Amendment to Amended and Restated Loan and Security Agreement
dated as of August 19, 2016, as further amended by that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of November 23,
2016, as further amended by that certain Third Amendment to Amended and Restated
Loan and Security Agreement dated as of December 29, 2016, as further amended by
that certain Fourth Amendment to Amended and Restated Loan and Security
Agreement dated as of January 27, 2017, as further amended by that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of
September 27, 2017, as further amended by that certain Consent and Sixth
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 25, 2018, as further amended by that certain Seventh Amendment to
Amended and Restated Loan and Security Agreement dated as of April 25, 2018, as
further amended by that certain Eighth Amendment to Amended and Restated Loan
and Security Agreement and First Amendment to Preemptive Forbearance and
Conditional Waiver Agreement dated as of November 30, 2018, and as further
amended by that certain Ninth Amendment to Amended and Restated Loan and
Security Agreement dated as of March 4, 2019 (as amended, and as the same may
from time to time be further amended, restated, amended and restated, modified
and/or supplemented, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

2.Amendments to Loan Agreement.

2.1Section 6.8 (Operating Accounts).  Section 6.8 is amended in its entirety and
replaced with the following:

“6.8Operating Accounts.

(a)Borrower, any Subsidiary of Borrower and any Guarantor shall maintain all of
its operating accounts and excess cash with Bank or Bank’s Affiliates, except
with respect to accounts of Aspen Aerogels Germany GmbH with a balance of less
than $50,000 in the aggregate.

(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument
customary to such other banks or financial institutions with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank, provided that Control
Agreements shall not be required for Collateral Accounts with a balance of less
than $50,000 individually or $250,000 in the aggregate.

(c)Borrower, any Subsidiary of Borrower and any Guarantor shall obtain any
business credit card exclusively from Bank.”

 

2.2Section 6.9 (Financial Covenants).  Section 6.9 is amended in its entirety
and replaced with the following:

“6.9Financial Covenant.  Borrower shall achieve, measured as of the end of each
fiscal quarter during the following periods, EBITDA of at least (loss not worse
than) the following for the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2020

($4,500,000)

Trailing six (6) month period ending June 30, 2020

($6,500,000)

Trailing nine (9) month period ending September 30, 2020

($3,000,000)

Trailing twelve (12) month period ending December 31, 2020

$1,000,000”

 

2.3Section 6.12 (Formation or Acquisition of Subsidiaries).  Section 6.12 is
deleted in its entirety and replaced with the following:

“6.12Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, in the
event Borrower or any Guarantor creates or acquires any Subsidiary (including,
without limitation, pursuant to a Division), Borrower and such Guarantor shall,
prior to the creation or acquisition of such new Subsidiary, promptly notify the
Bank thereof and, at Bank’s request, in its sole discretion, take all such
action as may be reasonably required by Bank to (a) cause each such Subsidiary
to, in Bank’s sole discretion, become a co-borrower or Guarantor hereunder,
together with such appropriate

2

 

--------------------------------------------------------------------------------

financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank;
provided, that with respect to any Foreign Subsidiary, Borrower shall only be
required to grant and pledge to Bank a perfected security interest in up to
sixty-five percent (65%) of the stock, units or other evidence of ownership of
such Foreign Subsidiary; and (c) provide to Bank all other documentation in form
and substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above.  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.12 shall be a Loan Document.”

2.4Section 7.1 (Dispositions).  Section 7.1 is deleted in its entirety and
replaced with the following:

“7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn out or obsolete Equipment; (c) consisting of
Permitted Liens and Permitted Investments; and (d) of non-exclusive licenses for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business.”

2.5Section 7.3 (Mergers or Acquisitions).  Section 7.3 is deleted in its
entirety and replaced with the following:

“7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division).  A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.”

2.6Section 13 (Definitions).  The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

““Revolving Line Maturity Date” is April 28, 2021.

 

2.7Section 13 (Definitions).  The following new defined terms are hereby
inserted alphabetically in Section 13.1:

““Division” means, in reference to any Person which is an entity, the division
of such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.”

2.8Exhibit B (Compliance Certificate).  The Compliance Certificate attached to
the Loan Agreement as Exhibit B is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit B attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or

3

 

--------------------------------------------------------------------------------

modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Updated Perfection Certificate.  Borrower has delivered an updated Perfection
Certificate dated March 2, 2020 (“2020 Updated Perfection Certificate”), which
2020 Updated Perfection Certificate will supersede in all respects previous
perfection certificates including the one dated March 1, 2019. Borrower and Bank
acknowledge and agree that all references in the Loan Agreement to the
“Perfection Certificate” shall hereafter be a reference to 2020 Updated
Perfection Certificate herein.

6.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this

4

 

--------------------------------------------------------------------------------

subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Fees and Expenses.  Borrower agrees to promptly pay Bank, upon receipt of an
invoice, Bank’s legal fees and expenses incurred in connection with this
Amendment.  

10.Effectiveness.  As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make further Advances under the Revolving
Line, the Bank shall have received the following documents prior to or
concurrently with this Amendment, each in form and substance reasonably
satisfactory to Bank:

10.1this Amendment and the 2020 Updated Perfection Certificate duly executed on
behalf of Borrower;

10.2the Acknowledgment of Amendment and Reaffirmation of Guaranty substantially
in the form attached hereto as Schedule 1, duly executed and delivered by
Guarantor;

10.3a good standing certificate of Borrower and Guarantor, certified by the
jurisdiction of incorporation of Borrower, dated as of a date no earlier than
thirty (30) days prior to the date hereof;

10.4certified copies, dated as of a recent date, of financing statement and
other lien searches of Borrower and Guarantor, as Bank may request and which
shall be obtained by Bank, accompanied by written evidence (including any
Uniform Commercial Code termination statements) that the Liens revealed in any
such searched either (i) will be terminated prior to or in connection with this
Amendment, or (ii) in the sole discretion of Bank, will constitute Permitted
Liens;

10.5Borrower’s payment of a fully earned, non-refundable amendment fee in the
amount of Fifty Thousand Dollars ($50,000), payable in full on the date hereof;

10.6evidence satisfactory to Bank that the insurance policies required by
Section 6.7 of the Loan Agreement are in full force and effect; and

10.7such other documents as Bank may reasonably request.

11.Post-Closing Requirements.  Within thirty (30) days after the date of this
Amendment, Borrower shall deliver to Bank (i) evidence satisfactory to Bank that
the insurance endorsements required by Section 6.7 of the Loan Agreement are in
full force and effect and (ii) a duly executed bailee’s waiver in favor of Bank
in form and substance reasonably satisfactory to Bank pertaining to 743 North
Main Street, Woonsocket, Rhode Island.  Failure to comply with the foregoing
requirements within the time period noted, or such longer period as Bank may
agree in its sole discretion, shall constitute an Event of Default for which no
grace or cure period shall apply.

 

[Signature page follows.]

 

5

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

 

 

SILICON VALLEY BANK

 

 

ASPEN AEROGELS, INC.

 

 

 

By: /s/ Steve Lyons

By: /s/ John F. Fairbanks

 

 

Name: Steve Lyons

Name: John F. Fairbanks

 

 

Title: Director

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

Section 1.Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Tenth Amendment to Amended and Restated
Loan and Security Agreement dated as of the date hereof (“the “Amendment”).

 

Section 2.Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

 

Section 3.Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of March 3, 2020.

 

GUARANTOR:

ASPEN AEROGELS RHODE ISLAND, LLC

 

By: /s/ John F. Fairbanks

 

Name: John F. Fairbanks

 

Title: Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate:  
FROM:  ASPEN AEROGELS, INC.

The undersigned authorized officer of Aspen Aerogels, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended and in effect, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Quarterly financial statements

Quarterly within 45 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, and Deferred Revenue reports

Monthly within 20 days

Yes   No

Borrowing Base Reports

15th and last Business Day of each month (monthly within 20 days when a
Streamline Period

is in effect) and with each request for a Credit Extension;

 

Yes   No

Projections

FYE within 30 days

Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)____________________________________________________________________________

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Minimum EBITDA

*

$

Yes   No

*See Section 6.9

 

 

 

 



 

--------------------------------------------------------------------------------

Performance Pricing

Applies

 

 

 

Adjusted Quick Ratio at least 1.50:1.00

Prime + 0.75% (Eligible Accounts) or Prime + 1.25% (Eligible Foreign Accounts);
LIBOR + 3.75% (Eligible Accounts) or LIBOR +4.25% (Eligible Foreign Accounts)

Yes   No

Adjusted Quick Ratio less than 1.50:1.00

Prime + 1.50% (Eligible Accounts); Prime + 2.00% (Eligible Foreign Accounts)

Yes   No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

ASPEN AEROGELS, INC.

 

 

BANK USE ONLY

 

 

 

By:  

Received By:  

 

authorized signer

Name: 

 

 

Date:

Title: 

 

 

Verified:

 

authorized signer

 

 

 

Date:

 

Compliance Status:     Yes     No

 




 

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.EBITDA (Section 6.9)

Required:

Borrower shall achieve, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least (loss not worse than) the following for
the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2020

($4,500,000)

Trailing six (6) month period ending June 30, 2020

($6,500,000)

Trailing nine (9) month period ending September 30, 2020

($3,000,000)

Trailing twelve (12) month period ending December 31, 2020

$1,000,000

 

 

Actual:

A.

 

Net Income

$

B.

 

To the extent included in the determination of Net Income

 

 

1.The provision for income taxes

 

$

 

2.Depreciation expense

 

$

 

3.Amortization expense

 

$

 

4.Net Interest Expense

 

$

 

5.Non-cash stock compensation expense

 

$

 

6.The sum of lines 1 through 5

 

$

C.

EBITDA (line A plus line B.6)

 

 

Is line C equal to or greater than $___________?

 

  No, not in compliance

 

  Yes, in compliance

 

 

 

 

 